       Case 3:21-cv-00173-BSM Document 5 Filed 08/31/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                          NORTHERN DIVISION

GARY LEON WEBSTER                                                          PLAINTIFF
ADC #114018

V.                         CASE NO. 3:21-CV-00173-BSM

G. STUBBLEFIELD, et al.                                                 DEFENDANTS

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed without prejudice.

     IT IS SO ORDERED this 31st day of August, 2021.




                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
